DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, et al. US5040619 in view of Whiteley, et al. US5107927.
	Regarding claim 21, Jordan, et al. teaches an offset tool assembly (Figure 1) for deployment within a well 10 defined by casing (Column 2:59-60), wherein the offset tool assembly connects to a second tool assembly 65 on a slant toolstring (shown in Figure 1), the offset tool assembly comprising:
an orientation sub 35 including an elongated tubular body 36 having a first tubular connecting section (part of 35), a second tubular connecting section (adjacent 43), a center section (at center body 35) having a predetermined geometric configuration (such as the offset cross section shown in Figure 3b) for connecting the first tubular connecting section to the second tubular connecting section, a perforation gun 20 connecting to the second tubular connecting section, a switch assembly (detonation equipment described in Column 6:24-27) within the elongated tubular body to supply electricity (electrical connection described in Column 3: 49-52) to the perforation gun, wherein the first tubular connecting section is adapted to connect to the second tool assembly (at center body 35 connecting the first tubular connecting section to the second tubular connecting body section)  and wherein the second tubular connecting section holds the perforation gun in an offset position (as shown in Figure 3c) in relation to a geometric center (the centerline of the tubular shown in Figure 3c) of the horizontal tool string to lower the center of gravity (where the tool string is pushed to left side of Figure 3c) of the horizontal tool string to self-orient the offset tool assembly and to position the perforation gun adjacent to the lowest point (left side of the Figures) of the well when the offset tool assembly is inserted into the well.

	Whiteley, et al. teaches that it is well-known in the art to use an offset tool assembly 40 with roll collars 42-44 (considered equivalent to the bearing elements of Jordan, et al.) in either a slant well or a horizontal well (Column 1: 6-10), as well-known alternative deviated well types in the art (Column 2: 29-35).
	It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Jordan, et al. in view of Whiteley, et al. to use the offset tool assembly in a horizontal wellbore as a well-known alternative deviated wellbore type to a slant well. 
Jordan, et al. teaches the following:
Regarding Claim 22, the center section predetermined geometric configuration is an elliptic cylinder (wherein a circle as shown at least in Figure 2 is a special type of ellipse).
Regarding Claim 23 the center section predetermined geometric configuration is an offset tapered profile (the tapered profile is shown on the outer surface at the top of 36).
Regarding Claim 24, the second tubular connecting section is a male connector (shown below ring 42).
Regarding Claim 25, the second tubular connecting section is an essentially cylindrical member (shown in cross section in Figure 3b) in electrical contact (with electrical connection described in Column 3:49-52) with the perforation gun to facilitate the flow of electricity to the perforation gun.

Regarding Claim 27, the second tool assembly includes at least one of an adapter and a setting tool and wherein the first tubular connecting section is a male connector (when selecting the first tubular connecting section to include 27 that fits inside 28).
Regarding Claim 28, the first tubular connecting section is an essentially cylindrical member (as shown in cross section in Figure 3b).
Regarding Claim 29, a lock ring 42 mounted on the elongated tubular body.
Regarding Claim 30, Jordan, et al. teaches an offset tool assembly (Figure 1) for deployment within a well defined by casing (Column 2:59-60) on a slant toolstring (shown in Figure 1), the offset tool assembly comprising:
a self-orienting orientation sub 35 having a pair of connectors (the female member around 27 and the male member inside 42 as shown in Figure 3b) consisting of a first connector (the female member) and a second connector (the male member) and having a center section 36 joining the first connector to the second connector, a perforation gun 20 connecting to the second connector, a switch assembly (detonation equipment described in Column 6:24-27) within the self-orienting orientation sub to supply electricity (with electrical connection described in Column 3:49-52) to the perforation gun, wherein the center section has a predetermined geometric configuration (such as the oval shape described above) that positions the perforation 
	Jordan, et al. does not teach that the slant well is specifically a horizontal well. 
Whiteley, et al. teaches that it is well-known in the art to use an offset tool assembly 40 with roll collars 42-44 (considered equivalent to the bearing elements of Jordan, et al.) in either a slant well or a horizontal well (Column 1: 6-10), as well-known alternative deviated well types in the art (Column 2: 29-35).
	It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Jordan, et al. in view of Whiteley, et al. to use the offset tool assembly in a horizontal wellbore as a well-known alternative deviated wellbore type to a slant well. 
Jordan, et al. teaches the following:
Regarding Claim 31, the center section predetermined geometric configuration is an elliptic cylinder (wherein a circle as shown at least in Figure 2 is a special type of ellipse).
Regarding Claim 32, the center section predetermined geometric configuration is an offset tapered profile (the tapered profile is shown on the outer surface at the top of 36).
Regarding Claim 33, the second connector is a male connector (shown below ring 42).

Regarding Claim 35, the centered tool assembly includes at least one of an adapter (in which 36 provides adaption connection between 28 and 45) and a setting tool and wherein the first connector is a female connector (surrounding male connector 27 from 28).
Regarding Claim 36, the centered tool assembly includes at least one of an adapter and a setting tool and wherein the first connector is a male connector (when selecting the first tubular connecting section to include 27 that fits inside 28).
Regarding Claim 37, the first connector is an essentially cylindrical member (as shown in cross section in Figure 3b).
Regarding Claim 38, a lock ring 42 mounted on the self-orienting orientation sub.
Regarding Claim 39, Jordan, et al. teaches a new method for using a self-orienting tool assembly (Figure 1) in a slant well defined by casing and having a wall, the method comprising:
connecting an orientation sub 35 to a perforation gun 20 to form an orientation tool system with the perforation gun being essentially adjacent to a lower surface (left side of Figures 3a-d) of the orientation tool system to alter the distribution of mass of the orientation system to move the center of mass of the orientation system closer to the lower surface (shown in Figure 2), mounting the orientation tool system on a toolstring 21, and inserting the orientation tool system into the well (as shown at least in Figure 1), 
Jordan, et al. does not teach that the slant well is specifically a horizontal well. 
Whiteley, et al. teaches that it is well-known in the art to use an offset tool assembly 40 with roll collars 42-44 (considered equivalent to the bearing elements of Jordan, et al.) in either a slant well or a horizontal well (Column 1: 6-10), as well-known alternative deviated well types in the art (Column 2: 29-35).
	It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Jordan, et al. in view of Whiteley, et al. to use the offset tool assembly in a horizontal wellbore as a well-known alternative deviated wellbore type to a slant well. 
Regarding Claim 40, Jordan, et al. teaches the self-orienting tool assembly is a first tool assembly (Figure 3d) for connecting to a second tool assembly (Figure 3c) on the toolstring, the method further comprising:
Locking (with lock ring 51) the orientation sub to the perforation gun and to the second tool assembly to hold the orientation of the perforation gun firmly before the orientation tool system is inserted into the well (Column 5: 57-64).
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. Applicant's arguments that Jordan does not teach the orientation sub .
Applicant’s arguments regarding Jordan, et al. alone are moot as the rejection above is directed to newly presented claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.


Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672